TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00441-CV



                   Garrett Bolks and All-Med Industries, Ltd., Appellants

                                                 v.

                            Med-Towel Enterprises, Ltd., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-07-000421, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Garrett Bolks and All-Med Industries, Ltd. and appellee Med-Towel

Enterprises, Ltd. have filed a joint motion to dismiss their appeal. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a)(2).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Joint Motion

Filed: October 30, 2009